--------------------------------------------------------------------------------

INDEPENDENT CONTRACTOR AGREEMENT

This independent contractor agreement (the “Agreement”) is dated as of March
1st, 2007, and is between BANYAN CORPORATION its subsidiaries and affiliated
companies, (collectively referred to as the “Company”), and WILLOWBROOK
CONSULTING LTD., an Alberta Corporation (the “Independent Contractor”).

The Independent Contractor and its executives have significant knowledge of the
Company’s businesses and the industries in which they operate. The Company
desires to engage the Independent Contractor to use its knowledge and experience
for strategic planning, operations and advice for the benefit of the Company, on
the terms set forth in this Agreement.

The parties therefore agree as follows:

1. Engagement.


1.1.

Company hereby engages the Independent Contractor to perform, as an independent
contractor, the duties set forth in this Agreement. The Independent Contractor
hereby accepts such engagement.


2. Term.


2.1.

The Term of this Agreement is for a period of two years, commencing on the date
first written above. Unless sooner terminated in accordance with the terms of
this Agreement, the initial term of engagement under this Agreement commences on
the date of this Agreement and continues until the second anniversary of the
date of this Agreement (the "Engagement Period"). The Engagement Period will be
extended automatically for three additional two year terms. Each extension is
included in the definition of “Engagement Period.”


3. Duties.


3.1.

During the Engagement Period, the Independent Contractor is engaged as
consultant to assist the Company in its strategic planning as well as
operations. The Independent Contractor will devote such time and attention to
the benefit of the Company as the Independent Contractor and the Company
mutually agree is sufficient to provide the Company with strategic advice and
operational assistance in all of the Company’s various endeavors for the
Company’s benefit and to otherwise provide growth strategies to help maximize
the Company’s profits. The Company is under no obligation to adopt any of the
Independent Contractors recommendations and may reject them in its sole
discretion.


4. Compensation.


4.1.

During the Engagement Period, as the Independent Contractor’s compensation,
Company or its individual subsidiaries, as the case may be, will pay the
Independent Contractor the following types of compensation:


--------------------------------------------------------------------------------


  a. Consulting Fee. Company and its subsidiaries will pay the Independent
Contractor a collective consulting fee of CAD$12,000 per month (the "Consulting
Fee") paid in installments on the 15th and final day of each month. The parties
hereby agree to have an annual review of this monthly fee and adjust as agreed,
failing which the matter will be sent to arbitration.        Bonus.            
b.

Bonus: Company will pay the Independent Contractor a monthly bonus. The bonus is
equal to 10% of the pre-tax profits of all the Premier Companies (defined
below). It is payable monthly based on profits in each prior month. The first
month for which the bonus is due is April, 2007, based on profits for March,
2007. Pre-tax profits are to be determined based on cash basis accounting using
the regular bookkeeping methods and QuickBooks software in effect for the
Premier Companies immediately before February 10, 2006. The Premier Companies
means the following companies: Premier Medical Group, Inc., Premier Imaging,
LLC, Premier Health Services, LLC, Premier Professional Services, LLC, Premier
SD, LLC, Premier Atlas Services, LLC, Premier Integra Services, LLC, Virtual
Medical Systems, LLC, Premier National, LLC, Century Neurological, Inc., and any
other company affiliated with any of the above companies that has been or may be
formed, that primarily provides either mobile diagnostic testing services
similar to any of the above companies, or that provides proprietary machines or
proprietary services to permit health care practitioners to conduct their own
on-site diagnostic services. The Independent Contractor hereby acknowledges that
there are other similar bonuses to be paid to Cory Gelmon, Michael Gelmon and
Brad Goldstein (the “Bonused Parties”) pursuant to various other agreements, and
the Independent Contractor agrees that all such bonuses payable shall only be
payable at such time as Banyan and Premier can reasonably afford to pay these
bonuses, and all bonuses to Wilmot and the Bonused Parties shall occur
concurrently with each other, pari passu.

        c.

Stock Options. Stock options in Banyan Corporation (“Banyan”), the owner of the
Company, as determined by the Banyan Board of Directors, from time to time.


4.2. Company Benefits.


  a.

Cell Phone. Company will provide the Independent Contractor with a cell phone
and cell service throughout the Engagement Period. After the Engagement Period
the Independent Contractor is entitled to retain the phone and phone number.

        b.

Travel and Other Expenses. The Company will reimburse the Independent Contractor
for all traveling and other expenses actually and reasonably incurred by it in
connection with its duties hereunder and for all such expenses upon

2

--------------------------------------------------------------------------------

request he shall furnish statements, vouchers or other reasonable substantiation
for same to the Company.

5.

Confidentiality

      a.

The Independent Contractor acknowledges that in consideration of his engagement
with the Company, the Independent Contractor will acquire knowledge and/or
information about certain matters and things which are confidential to the
Company and its affiliates, whether in the course of or incidental to the
Independent Contractor’s duties hereunder, and which knowledge or information is
the exclusive property of the Company and/or its affiliates.

      b.

The Independent Contractor acknowledges that such knowledge and/or information
could be used to the detriment of the Company and its affiliates. Accordingly,
the Independent Contractor hereby agrees to treat, in strictest confidence, all
such knowledge and/or information and agrees not to disclose or authorize
disclosure of, same to any third party either during or after the term of this
Agreement, other than as required in the ordinary course of business or by law.

      c.

The Independent Contractor agrees that all of the Company’s records, files,
drawings, tapes, documents, tools, equipment (except the Independent
Contractor’s cell phone) and the like relating to the business, work or
investigations of the Company and its affiliates, and prepared, used or
possessed by the Independent Contractor, or under the Independent Contractor’s
control, during the term of this Agreement shall be and remain the sole and
exclusive property of the Company and its affiliates, as the case may be.

      d.

Upon the termination of this Agreement, the Independent Contractor agrees to
deliver within 30 days to the Company and/or its affiliates, all such records,
files, drawings, tapes, documents, plans, tools and equipment.

      e.

The Independent Contractor represents that he has no agreement with or
obligation to others in conflict with his obligations under this Agreement.

      f.

Without limitation, confidential information does not include information that
is at any time: (i) developed independently by the Independent Contractor (after
he is no longer an independent contractor of the Company) or any third party,
without using the Company’s confidential information; (ii) furnished by the
Company (other than by or at the direction of the Independent Contractor) to a
third party without similar restrictions on the third party; (iii) approved for
disclosure by the Company’s written authorization (other than by or at the
direction of the Independent Contractor); or (iv) available in the public domain
or

3

--------------------------------------------------------------------------------


generally known in the health care industry other than as a result of the
Independent Contractor’s breach of an obligation of confidentiality to the
Company.

        g.

Notwithstanding the foregoing requirements of this Section, the Independent
Contractor may disclose confidential information, without being in breach of
this Agreement, for the following purposes: (i) disclosure to the Independent
Contractor’s legal or other professional advisors, but only to the extent
reasonably necessary for the Independent Contractor to perform, exercise or
evaluate any of his rights, obligations or remedies hereunder, and further
provided that they are directed to keep such information confidential; or (ii)
to the extent required by applicable law, or pursuant to any litigation,
arbitration or administrative proceeding, in either case in which the failure to
so disclose may subject the Independent Contractor to sanction, loss of rights,
penalty, or other adverse consequences.


6.

Termination.

      a.

Termination for Illness or by Notice. In the event that the Independent
Contractor’s designated employees, as approved by the Company, providing
services hereunder are prevented by ill health from performing their duties
hereunder for three (3) consecutive months in any calendar year, the Independent
Contractor, with the approval of the Company may designate other qualified
personnel who meet the approval of the Company, or the Company, in its
reasonable discretion, may elect to terminate this Agreement.

      b.

Termination for Just Cause.

i. The Company shall have the right to terminate the engagement of the
Independent Contractor immediately at any time within 60 days of the applicable
terminate event below, if at any time during the Engagement Period the
Independent Contractor shall:

  a.

be guilty of any fraud or dishonest or serious misconduct in circumstances that
would make it unsuitable to act as an independent contractor of the Company;

        b.

commit any serious breach or non-observance of the conditions of this Agreement
that the Independent Contractor fails to cure within 15 days of written request
from Banyan; or

        c.

any conduct that materially impugns the reputation of the Company.

ii. If the engagement of the Independent Contractor or any of its key personnel
becomes impractical by reason of their conviction of any criminal offence the
Company may terminate the engagement of the

4

--------------------------------------------------------------------------------

Independent Contractor upon written notice to the Independent Contractor, such
notice not being less than 14 days. iii. Provided that any failure by the
Company to exercise its option to terminate this Agreement pursuant to this
subparagraph shall not be deemed to be a waiver of, or prevent the Company from
exercising such option at any reasonable subsequent time as it is entitled for
any subsequent breaches.
iv. If the Company terminates the Independent Contractor without just cause as
defined in this Agreement, or fails to extend the term of the Agreement as
required in accordance with this Agreement, as severance pay, the Company must
pay the Independent Contractor a lump sum payment equal to two years of
Consulting Fees and bonuses, in addition to all other amounts the Company then
owes to the Independent Contractor.
v. In the event there is a change of control of the Company, the Independent
Contractor can, at its sole discretion, within 30 days of the date of the change
of control, terminate this agreement on 60 days written notice and be entitled
to a payout of two years of Consulting Fees and bonuses.

  c. Termination by the Independent Contractor.

The Independent Contractor shall have the right to terminate this Agreement
forthwith upon the occurrence of any one or more of the following events:

  i.

If the Company becomes insolvent or adjudicated bankrupt;

        ii.

Upon commencement of proceedings for the dissolution of the Company; or

        iii.

Any breach or non-observance of the terms or conditions of this agreement or any
other agreement between the Independent Contractor, on the one hand, and the
Company, or any of their respective affiliates, on the other hand, that is
either not curable or is not cured within 30 days of request.

        iv.

At its sole discretion, upon sixty (60) days written notice to the Company.


7.

The Independent Contractor Status

    7.1.

This Agreement does not create a fiduciary relationship between the parties. The
Independent Contractor is an independent contractor, and nothing in this
Agreement is intended to designate either party joint venturer or partner of the
other for any purpose.

    8.

General Provisions.

    8.1.

Binding Effect. All of the terms and provisions of this Agreement—whether so
expressed or not—are binding upon, inure to the benefit of, and are enforceable
by

5

--------------------------------------------------------------------------------


the parties and their respective personal representatives, legal
representatives, heirs, successors and permitted assigns.

    8.2.

Jurisdiction and Venue. The parties acknowledge that a substantial portion of
negotiations, anticipated performance and execution of this Agreement occurred
or shall occur in Calgary, Canada, and that, therefore, each of the parties
irrevocably and unconditionally: (a) agrees that any suit, action or legal
proceeding arising out of or relating to this Agreement shall be brought in the
courts of record of the Province of Alberta; (b) consents to the jurisdiction of
each such court in any such suit, action or proceeding; (c) waives any objection
which it may have to the laying of venue of any such suit, action or proceeding
in any of such courts; and (d) agrees that service of any court paper may be
effected on such party by mail, as provided in this Agreement, or in such other
manner as may be provided under applicable laws or court rules in Province of
Alberta.

    8.3.

Notices. All notices, requests, demands, consents and other communications
required or permitted under this Agreement shall be in writing and shall be (as
elected by the person giving such notice) hand delivered by messenger or courier
service, telecommunicated, or mailed (airmail if international) by registered or
certified mail (postage prepaid), return receipt requested, addressed to:


  Willowbrook Consulting Ltd.   7 Snowberry Gate   Calgary, Alberta T3Z 3C2    
              Banyan Corporation   505 Elbow Drive SW, Suite 270   Calgary, AB
T2S 2T6, Canada

or to such other address as any party may designate by notice complying with the
terms of this Section. Each such notice shall be deemed delivered: (a) on the
date delivered if by personal delivery; (b) on the date of transmission with
confirmed answer back if by telefax or other telecommunication method; or (c) on
the date upon which the return receipt is signed or delivery is refused or the
notice is designated by the postal authorities or courier service as not
deliverable, as the case may be, if mailed or couriered.

8.4.

Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Delivery of execution by telecopy facsimile
signature page shall be binding upon any party so telecopying.

    8.5.

Survival. All payment obligations that accrue during the Engagement Period
(including any right of the Independent Contractor to a bonus and damages for
any

6

--------------------------------------------------------------------------------

breach), and the terms of Section 5 hereof continue in full force and effect
subsequent to and notwithstanding the Agreement's expiration or termination and
until they are satisfied or by their nature expire.

8.6.

Amendments. The provisions of this Agreement may not be amended, supplemented,
waived or changed orally, but only by a written document signed by the party as
to whom enforcement of any such amendment, supplement, waiver or modification is
sought and making specific reference to this Agreement.


8.7.

Severability. If any provision of this Agreement or any other agreement entered
into pursuant hereto is contrary to, prohibited by or deemed invalid under
applicable law or regulation, such provision shall be inapplicable and deemed
omitted to the extent so contrary, prohibited or invalid, but the remainder
hereof shall not be invalidated thereby and shall be given full force and effect
so far as possible. If any provision of this Agreement may be construed in two
or more ways, one of which would render the provision invalid or otherwise
voidable or unenforceable and another of which would render the provision valid
and enforceable, such provision shall have the meaning which renders it valid
and enforceable.


8.8.

Entire Agreement. This Agreement represents the entire understanding and
agreement between the parties with respect to the subject matter hereof, and
supersedes all other negotiations, understandings and representations if any
made by and between the parties. No representations, inducements, promises or
agreements, oral or otherwise, if any, not embodied herein shall be of any force
and effect.


8.9.

Governing Law. This Agreement and all transactions contemplated by this
Agreement shall be governed by, and construed and enforced in accordance with,
the internal laws of the Province of Alberta, Canada without regard to
principles of conflicts of laws.


8.10.

Indemnity. The Company hereby indemnifies the Independent Contractor, and all of
its employees, for all items that arise in discharging its duties and activities
as called for pursuant to the terms of this Agreement or as called for in the
ordinary course of business of the Company or its subsidiaries. The Company
agrees that it is and shall be liable for, and does hereby indemnify and save
the Independent Contractor of, from and against any and all liabilities, losses,
costs, damages, solicitor's or attorneys fees and disbursements "on a solicitor
and his own client basis" with right of full indemnity, claims, causes of
action, actions, obligations, suits, proceedings, fines, penalties and expenses
of whatever kind or nature (including direct losses, costs, fees, disbursements,
damages and expenses of the Independent Contractor), which the Independent
Contractor may suffer, sustain, incur, pay or be liable for, arising out of,
relating to in consequence of or in any way connected to this Agreement or in
the discharge of its duties for the Company or any of its subsidiaries.

 

7

--------------------------------------------------------------------------------

The undersigned are entering this Agreement on the date stated in the first
paragraph of this Agreement.

                 BANYAN CORPORATION WILLOWBROOK CONSULTING   LTD.              
  Per: _________________________________ Per: ______________________________

8

--------------------------------------------------------------------------------